Citation Nr: 9910097	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1930 to June 
1950, and from February 1951 to January 1953.

This appeal arises from a June 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO).  In that 
decision, the RO denied service connection for bilateral 
hearing loss.


FINDING OF FACT

The veteran has not submitted medical evidence of a current 
hearing loss disability.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  He contends that he has hearing loss that was 
caused by noise exposure during service.  He notes that he 
served on submarines, and primarily worked around submarine 
engines.  He also indicates that he was exposed to noise from 
depth charges in combat during World War II.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1998).

In Hensley v. Brown, 5 Vet.App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

In statements received in September 1997 and January 1998, 
the veteran wrote that he had experienced problems hearing 
for many years.  He reported that he was exposed to a great 
deal of noise aboard submarines, working in the engine room, 
which he did for at least fourteen years of his service.  He 
indicated that he was exposed to additional noise from depth 
charges on numerous occasions during World War II.  In an 
April 1997 statement, the veteran wrote that on one occasion 
during service, possibly in 1949, he failed a hearing test.  
He reported that a doctor who was present indicated that long 
service in submarines usually led to hearing loss.  The 
veteran indicated that the doctor waived the hearing test in 
order to find the veteran qualified for continuing service.  
The veteran has not submitted any medical evidence or test 
results showing the current level of his hearing.

The veteran's service records include notations of his 
service in submarines, in engine rooms, and in combat in 
which his vessel was under depth charge attack.  Hearing 
tests documented in the veteran's service medical records are 
reported in the form of whispered voice and/or spoken voice 
tests, presumably because full audiometric testing was not 
available or was not universally used during the era of the 
veteran's service.  The veteran's hearing was reported to be 
15/15 in each ear on whispered and/or spoken voice tests 
performed in September 1930, February 1934, March 1936, March 
1940, April 1947, June 1950, January 1951, and January 1953.  
A more extensive battery of tests was performed in October 
1943, and at that time the veteran's hearing was measured as 
40/40 in each ear on the watch test, 20/20 in each ear on the 
coin click test, 15/15 in each ear on the whispered voice 
test, 15/15 in each ear on the spoken voice test, and 15/15 
on the binaural spoken voice test.  The service medical 
records associated with the claims file also include a report 
of an examination for reserve service purposes, performed in 
March 1958, approximately five years after the veteran's 
separation from active service.  At that time, his hearing 
was found to be 15/15 in each ear on whispered voice and 
spoken voice tests.

The veteran's statements and his service records provide 
evidence that he was exposed to noise during service.  The 
medical records during service, and even five years after 
service, show no hearing impairment at all, which argues 
against finding that noise exposure during service had the 
effect of damaging the veteran's hearing.  At this time, the 
Board will not form a conclusion on the balance of the 
evidence regarding the veteran's claim, because the evidence 
submitted thus far is not sufficient to form a well grounded 
claim.  The veteran has not submitted medical evidence that 
he currently has a hearing loss disability.  In the absence 
of medical diagnosis of a current disability, a claim for 
service connection is not well grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Therefore, the claim is 
denied.


ORDER

A well grounded claim for service connection for bilateral 
hearing loss not having been submitted, the claim is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

